Citation Nr: 0620369	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-24 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for a bilateral knee condition.  

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The veteran contends that his bilateral knee disorder is a 
result of having made parachute jumps in service.  He 
testified in May 2006 that he had made five jumps to qualify 
for his basic parachutist badge prior to going to Vietnam and 
after his return he worked with the Air Force and made 
multiple jumps.  In all he had made 37 jumps none of which 
were in combat.  He related that at least half of them were 
hard landings; however, he never sought medical treatment.  
He also was ejected from an armored personnel carrier at 
least three times in Vietnam.  Although he experienced pain, 
he just got up, walked away and then got back on the 
personnel carrier.  He had not reported anything about his 
knees at the time of the discharge examination in 1973.

Post service, medical evidence of record shows that in 
January 1977 the veteran complained of right knee pain of 
three years duration increased with flexion.  He reported 
having been a paratrooper and landing hard on his knees 
several times.  The diagnosis was right knee pain of unknown 
cause.  Approximately ten days later the veteran was 
hospitalized with a history of bilateral knee pain, stiffness 
and swelling, beginning two months prior to admission.  The 
impression was that the veteran had Reiter's syndrome.  In 
March 1977 the assessment was arthritis with etiology 
unclear.  More recent VA medical records show complaints of 
bilateral knee pain, x-ray evidence of degenerative joint 
disease of the knees, and MRI evidence of a partial tear of 
the ACL and a medial meniscus tear of the left knee.  The 
veteran also testified that post service he had been a 
construction worker and walked quite a bit with his current 
job.  

With consideration of the veteran's claimed history of 
inservice trauma to his knees and his current diagnoses of 
knee conditions, the veteran should be afforded a VA 
examination and a medical opinion obtained prior to appellate 
review.  38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service 
personnel records, to include his 
parachute jump record if available, and 
associate them with the claims file.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any bilateral knee 
disorders.  Provide the claims folder to 
the examiner and the report of examination 
should note review of the claims folder.  
The examiner should address each current 
knee disorder shown and provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
related to service, any symptoms shown in 
service, or to parachute jumps in service; 
or pre-existed service and was aggravated 
therein.

3.  Then, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, provide the veteran with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

